Title: N. Phillips to James Madison, 9 July 1827
From: Phillips, N.
To: Madison, James


                        
                            
                                Respected Mr Madison
                            
                            
                                
                                    New York
                                
                                9 July. 1827
                            
                        
                        Desirous of making a few historical memorandums for the use of my children, I take the liberty of requesting
                            you to inform me on what day you was born.
                        I would not take this liberty but have been unable to ascertain it in this City.
                        May you enjoy every happiness Compatible With the present State of Society. Your H. Serv.
                        
                            
                                N. Phillips
                            
                        
                    